Citation Nr: 1454735	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-46 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for depressive disorder not otherwise specified (NOS), claimed as a mental condition.

In October 2013, the Board requested the opinion of a medical specialist from the
Veterans Health Administration (VHA) as to the issue of entitlement to service connection for an acquired psychiatric disorder.  The requested opinion was received in December 2013.  In December 2013, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran responded that he had no further argument or evidence to submit.  Accordingly, the Board will proceed with the consideration of his case.

In March 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Board has considered all claimed and diagnosed acquired psychiatric disorders, as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder is not related to service or to an incident of service origin.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial August 2009 RO decision by way of a letter sent to the Veteran in December 2008 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay evidence have been obtained.  Further, the RO requested the Veteran's Social Security Administration (SSA) records from that agency, and SSA replied in April 2014 that such records do not exist, and further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Additionally, the December 2008 and May 2014 medical examinations of record are adequate.  The examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in March 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with a new examination in May 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The Veteran contends in an October 2009 statement that his depression is secondary to his service-connected diabetes.  At his March 2012 VA examination, the Veteran further contends that he has experienced unspecified "Vietnam-related" nightmares and flashbacks since service.

As an initial matter, the Board finds that the most probative evidence is against a current diagnosis of posttraumatic stress disorder (PTSD).  Specifically, the March 2012 VA examiner opined that the Veteran does not have PTSD, but instead has depressive disorder not otherwise specified (NOS).  Further, notwithstanding the Veteran's June 2014 statement to the contrary, the May 2014 VA examiner likewise did not diagnose PTSD.  To the extent that the Veteran's statements are interpreted as a self-diagnosis of PTSD, the Board finds that this is not competent because PTSD is a complex disorder.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014) (service connection for PTSD requires medical evidence diagnosing the condition); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the most probative evidence is against the finding of a current diagnosis of PTSD, and service connection is therefore not warranted for PTSD.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

With respect to other acquired psychiatric disorders, to include depressive disorder, following a thorough review of the record, the Board finds that the preponderance of the evidence shows that an acquired psychiatric disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  Because the most probative evidence of record shows that there is no nexus between the present disorder and either an in-service disease or injury or the service-connected diabetes mellitus, service connection is denied.

Based on his combat service in Vietnam and his assertion of flashbacks and nightmares in Vietnam at his March 2012 VA examination, the Veteran is presumed to have had those symptoms during service.  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); see also 38 C.F.R. § 3.304(d).

Here, however, the medical and lay evidence rebuts the presumption of service connection.  First, the Veteran expressly denied having ever having depression, excessive worry, or nervous trouble of any sort in his March 1970 Report of Medical History at separation from service.  Second, an in-service clinician found that he was psychiatrically normal at his March 1970 Report of Medical Examination at separation.  Third, as the May 2014 VA examiner found, the Veteran had no treatment for any psychiatric disorder until approximately thirty years after service, and the record indicates that he told his treating VA clinicians that his problems were pathological gambling (March 2003, December 2008) and a court case to reclaim his house from his ex-daughter-in-law (July 2011, January 2012).  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board also observes that in April 2014 the Veteran told his treating VA clinician that the resolution of his case in court was in favor of his needs, and he reported feeling better from his depression, and stated that he had no other significant additional stressors.  The Board finds that his statements to his VA clinicians for the purpose of treatment warrant greater probative weight than his statements to the compensation and pension examiner.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, under the specific facts of this case-including the Veteran's own affirmative denial of psychiatric symptoms in service, the service clinician's finding of psychiatric normalcy at separation, and the thirty-year gap between service and symptoms accompanied by a denial of any other significant stressors following the resolution of his court case-the Board finds that the presumption of service connection for a psychiatric disability is rebutted.  Further, the Board finds that the above evidence, as cited by the May 2014 VA examiner, shows that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

Finally, the Board finds that the December 2008 VA examiner's conclusions are most probative with respect to secondary service connection.  Specifically, the December 2008 VA examiner reasoned that the gambling and family problems that led the Veteran to seek psychiatric treatment preceded the onset of his diabetes mellitus.  No medical opinion to the contrary is of record, and the VA examiner's opinion outweighs the Veteran's own assertion based on the former's reasoning and greater expertise.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the Veteran's acquired psychiatric disorder is not secondary to his service-connected diabetes mellitus.  38 C.F.R. § 3.310.

In summary, an in-service clinician found that the Veteran was psychiatrically normal upon release from active duty; he was first diagnosed with a psychiatric disorder more than thirty years later; and during his VA psychiatric treatment, he related his symptoms to compulsive gambling and family problems.

Therefore, the Board finds that service connection is not warranted for an acquired psychiatric disorder.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


